******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
SUSAN COYLE, EXECUTRIX (ESTATE OF VERMONT
     O. BLAKEMAN) v. COMMISSIONER OF
             REVENUE SERVICES
                 (SC 19154)
      Rogers, C. J., and Palmer, Zarella, Bear and Sheldon, Js.
         Argued April 21—officially released June 24, 2014

  Stephen R. Bellis, for the appellant (plaintiff).
  Dinah J. Bee, assistant attorney general, with whom,
on the brief, was George Jepsen, attorney general, for
the appellee (defendant).
                           Opinion

   PER CURIAM. The plaintiff, Susan Coyle, the execu-
trix of the estate of Vermont O. Blakeman (decedent),
brought an action against the defendant, the Commis-
sioner of Revenue Services, seeking a declaratory judg-
ment declaring that the retroactive application of No.
11-6, §§ 84 and 85, of the 2011 Public Acts (P.A. 11-6),
to the decedent’s estate violated General Statutes § 55-
3, the fifth and fourteenth amendments to the United
States constitution and article first, § 11, of the constitu-
tion of Connecticut. The trial court dismissed the action
for lack of subject matter jurisdiction on the ground
that the plaintiff had failed to exhaust her administrative
remedies. The plaintiff appealed from the judgment of
the trial court to the Appellate Court, claiming, inter
alia, that the futility exception to the exhaustion require-
ment applied because she had raised a constitutional
challenge that the defendant lacked authority to
address. The Appellate Court affirmed the judgment
of the trial court. Coyle v. Commissioner of Revenue
Services, 142 Conn. App. 198, 213, 69 A.3d 310 (2013).
We then granted the plaintiff’s petition for certification
to appeal to this court on the following issue: ‘‘Did the
Appellate Court properly determine that the plaintiff’s
failure to exhaust administrative remedies was not
excused by the ‘futility doctrine?’ ’’ Coyle v. Commis-
sioner of Revenue Services, 309 Conn. 906, 68 A.3d 659
(2013). We conclude that certification was improvi-
dently granted and, therefore, dismiss the appeal.
   The opinion of the Appellate Court sets forth the
following facts and procedural history. ‘‘On May 3, 2011,
the legislature passed [P.A. 11-6]. Section 84 of P.A. 11-
6 amended General Statutes [Rev. to 2011] § 12-391 (g)
for the estates of decedents dying on or after January
1, 2011, by lowering the estate tax threshold from $3.5
million to $2 million, and taxing estates valued between
$2 million and $3.6 million at 7.2 percent. It became
effective upon passage, on May 4, 2011.
   ‘‘The plaintiff filed a complaint on June 20, 2011, in
which she alleged that the decedent died on April 23,
2011, as a resident of Connecticut. At the time of his
death, the decedent’s taxable estate was in excess of
$3.5 million. On May 17, 2011, the plaintiff was
appointed as the executrix of the decedent’s estate. The
plaintiff additionally alleged that the retroactive portion
of P.A. 11-6, § 84, was a violation of . . . § 55-3, the
fifth and fourteenth amendments to the United States
constitution and article first, § 11, of the constitution
of Connecticut. She sought a declaratory judgment that
the retroactive applicability of § 12-391 [as amended]
amounted to an unconstitutional taking of the plain-
tiff’s property.
  ‘‘The defendant filed a motion to dismiss for lack of
subject matter jurisdiction arguing, in relevant part, that
the plaintiff had failed to exhaust her administrative
remedies. The court found that there were administra-
tive remedies available to the plaintiff, that she had
failed to avail herself of them, and that the futility excep-
tion to the exhaustion of administrative remedies doc-
trine did not apply. Accordingly, it rendered judgment
in favor of the defendant.’’ (Footnote omitted.) Coyle
v. Commissioner of Revenue Services, supra, 142 Conn.
App. 200–201.
  The plaintiff appealed to the Appellate Court, which
agreed with the defendant’s claim that he could have
granted relief to the plaintiff if she had pursued her
administrative remedies.1 Id., 213. The Appellate Court
concluded that, ‘‘[w]here there is a statutory grant of
authority that would allow an agency to award the relief
sought without deciding a constitutional question, the
futility exception will not apply, and a plaintiff will be
required to exhaust her administrative remedies. See
Owner-Operators Independent Drivers Assn. of
America v. State, 209 Conn. 679, 688–89, 553 A.2d 1104
(1989) . . . .’’ (Citations omitted.) Coyle v. Commis-
sioner of Revenue Services, supra, 142 Conn. App. 208–
209. Accordingly, the Appellate Court affirmed the
judgment of the trial court. Id., 213.
   This appeal followed. After oral argument, this court
ordered the parties to submit supplemental briefs on the
following questions: ‘‘(1) Does the ‘futility’ exception to
the doctrine of exhaustion of administrative remedies
apply, in the context of this case, when the [plaintiff]
has alleged in her complaint that [P.A.] 11-6, § 84 (g)
(3), should not be applied retroactively because it is in
violation of General Statutes § 55-3, which states ‘[n]o
provision of the General Statutes, not previously con-
tained in the statutes of the state, which imposes any
new obligation on any person or corporation shall be
construed to have a retrospective effect’? In other
words, based on this allegation, did the [defendant]
have the authority to grant adequate relief and thus the
resort to administrative remedies would not have been
necessarily futile? See Stepney, LLC v. Fairfield, 263
Conn. 558, 570 [821 A.2d 725 (2003)].’’; and ‘‘(2) To the
extent that this court held in Owner-Operators Inde-
pendent Drivers Assn. of America v. State, [supra, 209
Conn. 679], that, even when all claims made by a party
are of a constitutional nature, the party must exhaust
administrative procedures before the party may bring
an independent action in the Superior Court, should
that case be overruled?’’
   After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted. Accordingly, we leave for
another day the question of whether this court’s deci-
sion in Owner-Operators Independent Drivers Assn.
of America v. State, supra, 209 Conn. 679, should be
overruled.
      The appeal is dismissed.
  1
    The defendant claimed that ‘‘there were three ways in which the plaintiff
could have obtained the relief that she sought, namely, an exemption of the
payment of estate taxes on the decedent’s estate between $2 million and
$3.5 million. Under the first two methods, the plaintiff could have paid the
tax and sought a refund pursuant to [General Statutes] § 12-550 or refused
to pay the tax and allowed the defendant to impose a deficiency assessment
pursuant to [General Statutes] § 12-548. With either scenario, the plaintiff
then could have appealed to the defendant, and then to the Superior Court,
pursuant to [General Statutes] §§ 12-553 and 12-554. Under the third method,
the plaintiff could have petitioned the defendant for a declaratory ruling
pursuant to General Statutes § 4-176. After the resolution of the petition,
the plaintiff then could have brought a declaratory judgment action in the
Superior Court. See General Statutes § 4-175.’’ Coyle v. Commissioner of
Revenue Services, supra, 142 Conn. App. 208.